DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/468,929 filed on 9/8/2021 with effective filing date 3/4/2019. Claims 1-14 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on ground of nonstatutory double patenting as being unpatentable overs claims 1-14 of US 11,159,795. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 11,159,795
Current Application
1. A method for performing maximum transform size control for decoding of a video sequence, the method comprising: identifying, by a decoder, a high-level syntax element associated with the video sequence; determining, by the decoder, a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; decoding, by the decoder, the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting, by the decoder, the video sequence based on decoding the video sequence using the maximum transform size, wherein when a sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.
1. A method for performing maximum transform size control for encoding of a video sequence, the method comprising: identifying, by an encoder, a high-level syntax element associated with the video sequence; determining, by the encoder, a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; encoding, by the encoder, the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting, by the encoder, the video sequence based on encoding the video sequence using the maximum transform size, wherein when a sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.
8. A device for performing maximum transform size control for decoding of a video sequence, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: identifying code configured to cause the at least one processor to identify a high-level syntax element associated with the video sequence; determining code configured to cause the at least one processor to determine a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; decoding code configured to cause the at least one processor to decode the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting code configured to cause the at least one processor to transmit the video sequence based on decoding the video sequence using the maximum transform size, wherein when sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or wherein the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.
8. A device for performing maximum transform size control for encoding of a video sequence, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: identifying code configured to cause the at least one processor to identify a high-level syntax element associated with the video sequence; determining code configured to cause the at least one processor to determine a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; encoding code configured to cause the at least one processor to encode the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmitting code configured to cause the at least one processor to transmit the video sequence based on encoding the video sequence using the maximum transform size, wherein when sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or wherein the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.
14. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for performing maximum transform size control for decoding of a video sequence, cause the one or more processors to: identify a high-level syntax element associated with the video sequence; determine a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; decode the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmit the video sequence based on decoding the video sequence using the maximum transform size, wherein when sub-block transform SBT mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or wherein the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.
14. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for performing maximum transform size control for encoding of a video sequence, cause the one or more processors to: identify a high-level syntax element associated with the video sequence; determine a maximum transform size associated with the video sequence based on the high-level syntax element associated with the video sequence, wherein the maximum transform size is 32 or 64; encode the video sequence using the maximum transform size based on determining the maximum transform size associated with the video sequence; and transmit the video sequence based on encoding the video sequence using the maximum transform size, wherein when sub-block transform (SBT) mode is enabled, a maximum block size that allows the SBT mode is constrained by the maximum transform size, and wherein the maximum block size that allows the SBT mode is 32 when the high-level syntax indicates that the maximum transform size is 32 or wherein the maximum block size that allows the SBT mode is 64 when the high-level syntax indicates that the maximum transform size is 64.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485